Citation Nr: 0636084	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected central serous retinopathy 
(CSR).

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression, and to include as secondary 
to the service-connected CSR.

3.   Entitlement to service connection for headaches, to 
include as secondary to the service-connected CSR.

4.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had a period of active military service which 
extended from November 1975 to November 1979, and is shown by 
service medical records, but not verified by service 
personnel records.  The veteran had a second period of active 
military service from October 1981 to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  A June 1995 rating decision, in part, granted 
service connection for CSR and assigned a 10 percent 
disability rating.  Subsequently, this disability rating was 
increased to 20 percent effective back to the date of service 
connection.  An April 1996 rating decision denied service 
connection for headaches and a psychiatric disorder.  

The case was previously remanded by the Board in March 2000 
and again in July 2003 for additional development.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

The issue involving TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral central serous 
retinopathy is inactive with a residual visual acuity of 
20/50 in each eye.  

2.  There is no competent medical evidence linking any 
current psychiatric disorder to the veteran's military 
service, or to his service-connected eye disability.  

3.  There is competent medical evidence of record showing 
diagnoses of tension headaches related to eye strain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for bilateral central serous retinopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.75, 4.78, 4.79, 4.80, 4.84(a), 
and Diagnostic Codes 6006, 6067 -6079 (2006).

2.  A psychiatric disorder, presently diagnosed as depression 
was not incurred in, or aggravated by, active military 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006).

3.  Tension headaches are proximately due to, or the result 
of, the veteran's service-connected bilateral CSR.  38 C.F.R. 
§ 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
December 2003 and September 2004 satisfied the duty to notify 
provisions.  The veteran's service medical records, VA 
medical treatment records, and private medical records have 
been obtained and he has been accorded several VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  This appeal stems from rating decisions in 1995 and 
1996, which is prior to the effective date of the current 
duty to notify regulations.  Nevertheless, the appeal was 
readjudicated in a February 2006 Supplemental Statement of 
the Case which is after the most recent duty to notify 
letter.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims.  The evidence 
includes, but is not limited to:  service medical records; 
the veteran's contentions; private medical treatment records; 
VA medical treatment records; and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
each claim.  

II.  Increased Disability Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The veteran's appeal for an increased disability rating is 
from the initial rating that granted service connection for 
his bilateral CSR.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2006).

The veteran claims entitlement to an increased disability 
rating for his service-connected eye disability, bilateral 
CSR.  The service medical records reveal that he had several 
episodes of CSR in each eye during service.  In February 
1995, a VA examination of the veteran was conducted.  The 
veteran's best corrected vision was 20/25 in each eye.  The 
diagnosis was a history of recurrent CSR in each eye.  A 
March 1995 VA treatment record shows similar findings of 
corrected vision of 20/25 in each eye.  

A VA treatment record dated June 1996 reveals that the 
veteran had complaints of "worsening tunnel vision of both 
eyes over the past two years."  In February 1997, an 
examination was conducted by a private physician who is an 
eye specialist.  The veteran presented with complaints of 
severe peripheral vision loss.  The specialist noted that he 
conducted prior visual field tests on the veteran in 1996 
which showed less than 5 degrees of visual field.  However, 
at that time the veteran "walked around the clinic without 
any difficulty, took my hand to shake when offered, and also 
responded when I waved to him from the side while he was 
sitting in the waiting room."  This reflected a better 
visual field than indicated by the prior test results.  On 
examination the best corrected central visual acuity was 
20/60 in the right eye and 20/50 in the left eye.  The 
specialist's impression was that the veteran had retinal 
changes consistent with the old CSR which accounted for a 
decrease in vision to the 20/50 level.  However, the test 
results were inconsistent with the severe level of peripheral 
vision loss which the veteran complained.  Furthermore, the 
specialist indicated that the veteran had functional visual 
field loss which was non-physiologic in nature and not the 
result of the service-connected CSR.  

Subsequent VA eye treatment records and examination reports 
reveal severe functional vision loss with an extraordinary 
loss of peripheral visual field.  A February 2002 VA 
examination report revealed corrected distance vision of 
20/150 in each eye.  

Because of the vast discrepancy in the veteran's vision test 
results he was referred for another examination by a retina 
specialist which was conducted in December 2002.  The 
examiner noted the veteran's medical history and that he had 
severe visual field loss which was functional, not related to 
a medical problem, and resulted in a visual acuity loss in 
excess of what would be expected from CSR.  Full testing was 
accomplished and revealed vision of 20/400 in the right eye 
and 20/200 in the left eye.  However, other test results were 
inconsistent and did reveal findings which would support such 
severe visual impairment.  The retina specialist's diagnosis 
was that the veteran had old prior CSR in both eyes which was 
presently inactive and compatible with a visual acuity of 
20/50 at the worst.  The severe visual impairment and visual 
field loss were functional and there was no indication of 
optic nerve disease.  

The veteran's bilateral CSR is currently rated at a 20 
percent disability rating under Diagnostic Code 6006 for 
retinitis.  In chronic form this disability is to be rated 
from 10 percent to 100 percent for impartment of visual 
acuity or field loss, pain, rest requirements, or incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum assignable 
disability rating during active pathology is 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Code 6029.  

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses.  38 C.F.R. § 4.75.  
Loss of vision is rated pursuant to Diagnostic Codes 6061- 
6079.  38 C.F.R. § 4.84a.  

A 10 percent evaluation is warranted where vision is 20/50 in 
both eyes.  Diagnostic Code 6078.

A 20 percent evaluation is assigned when corrected distant 
visual acuity is 20/200 in one eye and 20/40 in the other eye 
or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6077, 6078.

A 30 percent evaluation will assigned where:  (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2006).

A 40 percent evaluation will be assigned where:  (1) 
corrected visual acuity of one eye is to 20/200 and 20/70 in 
the other eye; (2) corrected visual acuity of one eye is to 
15/200 and 20/70 in the other eye; (3) corrected visual 
acuity in one eye is to 10/200 and 20/50 in the other eye; 
(4) corrected visual acuity is to 5/200 in one eye and 20/50 
in the other eye; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Codes, 6066, 6070, 6073, 6076 (2006).

A 50 percent evaluation will be assigned where:  (1) 
corrected visual acuity is to 20/100 in both eyes; (2) 
corrected visual acuity is to 10/200 in one eye and to 20/70 
in the other eye; (3) corrected visual acuity is to 5/200 in 
one eye and 20/70 in the other eye; or (4) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, 
Diagnostic Codes, 6065, 6069, 6076, 6078 (2006).

A 60 percent evaluation will be assigned where:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 
4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 (2006).

The evidence of record reveals that the veteran has inactive 
CSR which results in a decrease in visual acuity to 20/50 in 
each eye.  The severe visual impairment and visual field loss 
which the veteran presently complains of is functional in 
nature and not related to his service-connected CSR.  With 
central visual acuity of 20/50 in each eye resulting from the 
service-connected disability the veteran's visual acuity 
results do not meet the criteria for the assignment of even 
the current 20 percent disability rating for impairment of 
visual acuity as noted in the criteria above.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6078.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for the service-
connected bilateral CSR and the claim for an increased rating 
must be denied.  38 C.F.R. § 4.84a, Diagnostic Codes 6006, 
6078 6029.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service Connection

The veteran claims entitlement to service connection for a 
psychiatric disorder and headaches.  The veteran specifically 
claims that these disabilities are the result of his service-
connected CSR.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A.  Psychiatric Disorder

Service medical records reveal that in August and September 
1978 the veteran was hospitalized for symptoms of anxiety and 
depression.  The diagnosis was adjustment reaction 
precipitated by marital life.  He was treated with 
psychotherapy and clinical psychiatric evaluation was normal 
on separation examination in November 1979.  Subsequently, 
the veteran entered his second period of active service from 
October 1981 to November 1994.  There is no indication in the 
service medical records that there was any complaints of, 
treatment for, or diagnosis of, any psychiatric disorder 
during the veteran's second period of active service.  
Psychiatric evaluation was normal on separation examination 
in August 1994.  

VA medical records reveal that the veteran is receiving 
regular treatment at a VA mental health clinic with 
counseling and medication.  In February 2002, a VA neuro-
psychiatric examination of the veteran was conducted.  The 
examiner noted the veteran's psychiatric treatment during his 
first period of service in the 1970s.  Psychiatric assessment 
was that the veteran had depression related to health and 
marriage, and employment difficulties.  The veteran's health 
related problems included a variety of nonservice-connected 
disabilities in addition to the service-connected CSR.  In 
January 2003, the examiner issued a medical opinion based on 
his examination and review of the evidence of record.  The 
examiner's medical opinion was that the veteran's current 
depression was not related to the brief period of mental 
health treatment during service in the 1970s, nor was it 
related to the service-connected eye disability.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder.  The 
veteran has a current diagnosis of depression which is being 
treated with counseling and medication.  There is no 
competent medical evidence of record which relates the 
veteran's depression to military service, or to the service-
connected eye disability.  Accordingly, service connection 
must be denied.  

Finally, in reaching this decision the Board has resolved all 
reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Headaches

The veteran claims entitlement to service connection for 
headaches secondary to his service-connected eye disability, 
bilateral CSR.  

A VA medical treatment record dated October 1995 reveals that 
the veteran was diagnosed with tension headaches.  A computed 
tomography (CT) examination of the veteran's head revealed 
normal results.  A January 1996 treatment record revealed 
complaints of headaches and the physician's opinion was that 
the headaches were due to eye strain. 

In January 2002, a VA examination of the veteran was 
conducted.  The veteran reported having daily headaches which 
resulted from visual problems when he strained to read.  The 
diagnosis was tension headaches, "likely a manifestation of 
eye strain due to his eye disease."  

In February 2002, an independent examination of the veteran 
was conducted.  The veteran did not indicate headaches on the 
intake sheet and the examining physician stated that 
"headache appears not to be a significant issue at this 
point in time."

The evidence supports a grant of service connection for 
headaches.  The medical evidence of record reveals several 
diagnoses of tension headaches resulting from eye strain.  In 
light of the veteran's service-connected eye disability, the 
Board finds that this evidence supports a grant of service 
connection for headaches secondary to the service-connected 
CSR.  


ORDER

A rating in excess of 20 percent for bilateral CSR is denied. 

Service connection for a psychiatric disorder, to include 
depression, is denied.  

Service connection for headaches is granted.




REMAND

Service connection for headaches has been granted in the 
decision above.  As such, a disability rating must be 
assigned and the veteran's s claim for TDIU must be 
adjudicated in light of the grant of service connection.

Accordingly, the case is REMANDED for the following action:


1.  Assign a disability rating for the 
veteran's service-connected headaches.  
If any additional development, such as a 
VA examination, is necessary to obtain 
the necessary evidence to rate this 
service-connected disability, then such 
development should be conducted.  


2.  Following the completion of the 
above, the claim for TDIU should be 
readjudicated.  If this adjudication does 
not result in a complete grant of all 
benefits sought by the veteran in 
connection with these claims, the veteran 
and his representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


